United States Court of Appeals
                      For the First Circuit


Nos. 20-1368
     20-1412
                    UNITED STATES OF AMERICA,

                    Appellee/Cross-Appellant,

                                v.

                        RICHARD M. SIMON,

               Defendant, Appellant/Cross-Appellee.


Nos. 20-1369
     20-1411
                    UNITED STATES OF AMERICA,

                    Appellee/Cross-Appellant,

                                v.

                           SUNRISE LEE,

               Defendant, Appellant/Cross-Appellee.


Nos. 20-1370
     20-1413
                    UNITED STATES OF AMERICA,

                    Appellee/Cross-Appellant,

                                v.

                         JOSEPH A. ROWAN,

               Defendant, Appellant/Cross-Appellee.
Nos. 20-1382
     20-1409

                    UNITED STATES OF AMERICA,

                    Appellee/Cross-Appellant,

                                v.

                           JOHN KAPOOR,

               Defendant, Appellant/Cross-Appellee.


Nos. 20-1410
     20-1457

                    UNITED STATES OF AMERICA,

                    Appellee/Cross-Appellant,

                                v.

                        MICHAEL J. GURRY,

               Defendant, Appellant/Cross-Appellee.



                           ERRATA SHEET

         The opinion of this court issued on August 25, 2021, is

corrected as follows:

         On page 96, line 16, replace "decry" with "descry".




                              - 2 -